Exhibit NEWS Charter Communications Provides Update on Interest Payments due January 15, 2009 ST. LOUIS – January 15, 2009 – Charter Communications, Inc. (NASDAQ: CHTR) (“Charter”) today announced that two of its subsidiaries, CCH I Holdings, LLC (“CIH”) and Charter Communications Holdings, LLC (“Holdings”), have not made scheduled payments of interest, totaling $73.7 million in the aggregate, due on January 15, 2009, on certain of their outstanding senior notes. On December 12, 2008, the Company announced that it was initiating discussions with its bondholders regarding financial alternatives to improve the Company’s balance sheet. “We are engaged in discussions with our bondholders aimed at improving the Company’s capital structure,” said Neil Smit, President and Chief Executive Officer.“We’ve made significant progress over the last several years with regard to operational improvements and we hope to make similar progress with regard to our capital structure.Charter provides a valuable service in an industry that continues to show strong demand, and our goal throughout this ongoing process is to take steps that will better position Charter for the future. These discussions with our bondholders do not affect our commitment to continuing to offer customers reliable service, enhanced product offerings and quality care.” Charter’s and its subsidiaries’ cash on hand and cash equivalents as of January 13, 2009, was in excess of $900 million, which is available to pay operating costs and expenses. Each of the governing Indentures permits Charter a 30-day grace period through February 15, 2009, in which to make the interest payments. At December 31, 2008, CIH and Holdings had outstanding principal amounts of notes, on which the scheduled interest payments due January 15, 2009, were not made, of approximately $949 million and $204 million, respectively. Additional details regarding the notes, including the rights of Holders of the notes and other indebtedness, are available on the Form 8-K the Company filed with the Securities and Exchange Commission today. About Charter Communications Charter Communications, Inc. is a leading broadband communications company and the third-largest publicly traded cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital Cable® video entertainment programming, Charter High-Speed® Internet access, and Charter Telephone®. Charter Business™ similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at www.charter.com Cautionary Statement Regarding Forward-Looking Statements: This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our plans, strategies and prospects, both business and financial. Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations. Forward-looking statements are inherently subject to risks, uncertainties and assumptions including, without limitation, the factors described under "Risk Factors" from time to time in our filings with the Securities and Exchange Commission ("SEC").
